Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Pyong Ko on 11-17-21.

The application has been amended as follows: 
-Please ENTER 
Examiner’s Amendment filed 11-17-21.pdf as attached herewith

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 1-16 & 18-21 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. (Currently Amended) 
A method, comprising: 
receiving, by a device and from a user device, a service request to qualify a unit of a multi-unit building to receive a service, 
wherein the service request includes building location information of the multi-unit building; 
obtaining, by the device and based on the building location information, a service coverage mapping associated with the multi-unit building; 
providing, by the device and to the user device, a unit location request for an indication of a location of the unit within the multi-unit building, 
wherein the unit location request is provided via a graphical user interface that is associated with a geographical information system, and 
wherein the unit location request identifies, via the user interface, the multi-unit building based on the building location information; 
receiving, by the device, a selected pixel location in an image depicted in the graphical user interface; 
converting, by the device and based on the geographical information system, the selected pixel location to unit location information, that is associated with the indication, comprising geographical coordinates; 
determining, by the device, a service qualification metric based on the service coverage mapping and the unit location information, 
wherein the service qualification metric is associated with a capability of receiving the service within the unit; and


Independent Claim 8. (Original) 
A device, comprising: 
one or more memories; and 
one or more processors configured to: 
receive a service request to qualify a unit of a multi-unit building to receive a service, 
wherein the service request includes building location information of the multi-unit building and a unit identifier; 
obtain, based on the building location information and the unit identifier, a service coverage mapping associated with the multi-unit building; 
request a user device, that provided the service request, to provide, via a user interface, an indication of a location of the unit within the multi-unit building, 
wherein the user interface includes a graphical user interface that is associated with a geographical information system, and 
wherein the indication is requested in association with an image of the multi-unit building being depicted via the graphical user interface; 
receive, from the user device, a selected pixel location of the user interface that corresponds to the indication; 
convert, using the geographical information system, the selected pixel location to geographical coordinates of the unit; 

perform an action associated with the service qualification metric.

Independent Claim 15. (Currently Amended) 
A non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive, in association with a service request to qualify for a service, unit location information that is associated with a unit of a multi-unit building; 
obtain, based on building location information of the multi-unit building, a service coverage mapping associated with the multi-unit building; 
receive, based on providing a request for an indication of a location of the unit, a selected pixel location of a graphical user interface of a geographical information system; and 
convert, using the geographical information system, the selected pixel location to geographical coordinates of the unit, 
wherein the geographical coordinates of the unit correspond to the unit location of the unit location information; 
identify, from the service coverage mapping, perimeter coordinates of the multi-unit building, 

determine, based on the perimeter coordinates, a perimeter location that is nearest to a unit location of the unit location information; 
determine a service coverage metric at the perimeter location; 
determine, based on the service coverage metric, a service qualification metric for the unit, 
wherein the service qualification metric is associated with qualifying the unit to enable use of the service; and 
provide, based on the service qualification metric, a notification that identifies whether the unit is qualified to enable use of the service.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gideon, III (US 2019/0069153 A1) discloses systems, devices, and methods for emergency responses. A client device can be provided with a response to an emergency via a networked system that can determine that the client device is located with a defined area of coverage, and can route a call session to a answering platform 

Gerstner (US 2012/0066275 A1) discloses techniques for creating and searching a database that stores information about a plurality of individual habitable units (IHUs). An example of an IHU is a hotel room. Image data that depicts where a plurality of IHUs reside relative to each other is placed on a base image, such as a satellite/map image. The base image is associated with a mapping that maps points on the base image to spatial (e.g., geographical) coordinates. The coordinates of the IHU may be used to generate a computer-rendered view from a window of an IHU. Also, label input is received that labels each IHU reflected in the image data with certain information. Each label indicates a value of an attribute of an IHU, such as its size, price, distance from elevators, etc. A query that targets information about each IHU may be processed and results returned that are ranked based on criteria associated with the query {Figs.1-6}.

Encz (US 10,902,546 B2) discloses techniques for real-time location tagging. A camera-enabled device presents an image of a physical space currently being captured by the camera-enabled device. Responsive to detecting user input while the image of the physical space is being captured by the camera-enabled device, the camera-enabled device tags a location in a plan of the physical space with information based at least in part on the user input {Figs.1-4, 6}.


He (US 2017/0040004 A1) discloses that one or more processors receive a map image file. The map image file includes geographical data. One or more processors convert the map image file into a raster map image file. The raster map image file includes one or more first raster images. The one or more first raster images include a first plurality of pixels. One or more processors label one or more of the first plurality of pixels with a first set of geographical coordinates using at least a portion of the geographical data included in the map image file {Figs.1-5}.

Bliss (US 9,395,876 B2) discloses a computer-implemented method that includes receiving on a mobile device a search query associated with a geographic location, providing one or more search results in response to the search query, the search results each being associated with a geographic location, and presenting on a graphical display 

Bell (US 5,422,989) discloses a screen-to-registration surface interface translates coordinate system parameters associated with screen-base image manipulation software to latitude and longitude parameters of a co-registration surface-based coordinate system. By invoking a data file linking mechanism of the `windows`-based display and manipulation software, the user may specify a given image manipulation operation to be executed with respect to plural images that have been imported into respective windows of the display. The registration surface coordinate system parameters are compatible with image collection geometry models. These values are then transformed by the respective collection geometry models to the respective digital image files of the linked images. To display these new pixel values, the geometry models associated with the respective digital images imported to the display screen are mapped by a cascaded mapping function, which cascades the image database-to-registration surface translation of the collection geometry model with the registration surface-to-screen coordinate transform, thereby coupling the new pixel values at the image array locations in the database specified by the manipulation parameters to the output display for exploitation by the user {Figs.1-6}.

Green (US 2005/0245268 A1) discloses apparatus, and an associated method, for a radio communication system having a sending station and a receiving station. The sending station sends data pursuant to a communication service and ultrawide band 

Krishnaswamy (US 2012/0321008 A1) discloses various arrangements for cooperative data transport. These arrangements may include a first mobile device configured to receive, via a first wireless network, a first set of shared data. The first set of shared data may be shared among a plurality of mobile devices using a second wireless network. The first mobile device may also receive, via the first wireless network, a first set of private data, wherein the first set of private data is intended for the first mobile device. The first set of private data may not be shared among the plurality of mobile devices {Fig.1}.

Sivakumar (US 2009/0110177 A1) discloses a mobile communication device is equipped with a dynamic local directory into which contact information from a local telephone directory may be downloaded on a temporary basis. The local telephone directory resides on a local communication network and may be accessed by the mobile communication device. The downloaded data is purged automatically after preset limits 

Liu (CN108521605A) discloses that a method involves playing remote video by performing video play control process. Display process of pixel geographic coordinate is performed in a real-time manner, where the pixel geographic coordinate comprises specific position information in a play window. The pixel geographic coordinate is converted into coordinate of a frame image. Geometry of video data is located when the video data is obtained based on geographic positioning information. A target area is selected. Coordinate information of the target area is recorded to obtain scaling frame information {Claims 1-10}.

Che (CN113343858A) discloses that a method involves performing semantic segmentation to a road image to be identified.  A road area in the road image is determined.  Skeleton treatment is performed to the road area to obtain a road skeleton line of the road area.  An image coordinate of a pixel point in the road skeleton line is converted into a geographical position coordinate.  The road image is obtained corresponding to the road geographical position coordinate set.  A region type of an adjacent pixel point of the pixel point is determined in the road region {Claims 1-13}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464